 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA                                2:12-CV-00705-TLN-DB
12                 Plaintiff,
                                                             ORDER TERMINATING APPOINTMENT
13          v.                                               OF SUCCESSOR RECEIVER
14   REAL PROPERTY LOCATED AT 149 G
     STREET, LINCOLN, CALIFORNIA, PLACER
15   COUNTY, APN: 008-266-015-000, INCLUDING
     ALL APPURTENANCES AND
16   IMPROVEMENTS THERETO, et al.,
17                 Defendants.
18

19
20          This matter comes before the Court on the United States of Americas’s ex parte application for

21 an order terminating appointment of Robert C. Greeley as Successor Receiver in this action. Upon the

22 application of the United States, the Court makes the following orders:

23          1.     Robert C. Greeley’s appointment as Successor Receiver in this action is hereby

24 terminated.

25          2.     The Successor Receiver has filed his Final Report to the Court and the Court has

26 approved disbursement of the remaining funds. Upon disbursing the remaining funds, there are no

27 ///

28                                                     1
                                                                                   Order Terminating Appointment of
29                                                                                 Successor Receiver

30
 1   other services required from Mr. Greeley.

 2         SO ORDERED.

 3 Dated: March 28, 2019

 4

 5

 6
                                      Troy L. Nunley
 7                                    United States District Judge

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28                                                    2
                                                                     Order Terminating Appointment of
29                                                                   Successor Receiver

30
